Honorable Vernon Walter                Opinion No. M-1107
Chairman
Texas Structural Pest                  Re:   May the amount of license
  Control Board                              fees required by Section
P. 0. Box 13026,7;Tp;tol Station             7(a) of Article 135b-6,
Austin, Texas                                Vernon's Annotated Civil
                                             Statutes, be prorated for
Dear Sir:                                    less than one year?

     You have requested of this office an opinion as to whether
the amount of license fees required by Section 7(a) of the Texas
Structural Pest Control Act, Article 13533-6, Vernon's Annotated
Civil Statutes, which Act became effective December 6, 1971, can
be prorated for less than the full amoynt it specifies.

     Section 6(b) of Article 135b-6, Vernon's Annotated Civil
Statutes, is quoted below and shows the license durations to be
for a period of one year.

               "All licenses issued by the board shall
            expire on March 1 of each calendar year and
            may be renewed by submitting an application
            to the board and paying the required renewal
            fees."   (Emphasis added.)

     Initial licenses issued by the board after December 6, 1971,
the effective date of the Act, expired on March 1, 1972. Renew-
al licenses thus became effective after that date.

    Section 7(a) of Article    135b-6, is quoted in full below:

               "An applicant for an initial or renewal
            license shall accompany his application with
            a fee of $50 for each place of business located
            in the State and a fee of $5 and $15, as deter-
            mined by the board, for each employee of the
            applicant who is engaged in structural pest
            control services. This is not to apply to
            those locations serving only as answering
            services for a licensed business."   (Emphasis
            added.)

                              -5397-
                                                                    .




Honorable Vernon Walter, page 2               (M-1107)



     Thus, a reading of this Section shows that for the ini-
tial license as well as subsequent renewal application, the
aoolicant must attach to the auulication a fee of $50.00. As
the Court held in State v. Waqn'er, 203 S.W.2d 795 iTex.Civ.
App. 1947,* error ref.), at page 796:
             >I
                 There is no stronger mandatory
                  .   .   .

          term than the word 'shall'."

     Since there is no provision in Article 135b-6 for the
proration of fees collected or to be collected, it is the
opinion of this office that the wording of the Texas Structural
Pest Control Act makes it mandatory that a license fee of $50.00
for each business location and a fee of $5.00 or $15.00 for each
employee, accompany each initial or renewal application reqard-
less of the date of the application. For a similar opinion
construing a different statute see Attorney General Opinion M-580
(1970).

     We answer your question in the negative.


                              SUMMARY
                              -------
          The Texas Structural Pest Control Board
          has no authority to prorate the amount
          of the license fees required by Section
          7(a) of Article 135b-6, Vernon's Annotated
          Civil Statutes, regardless of the date of
          an application for either an initial or a
          renewal license.




                                             ey General of Texas

Prepared by Charles R. Lind
Assistant Attorney General




                                    -5398-
.   .




        Honorable Vernon Walter,   page 3      (M-1107)



        APPROVED:
        OPINION COMMITTEE

        Kerns Taylor, Chairman
        W. E. Allen, Co-Chairman

        Siq Aronson
        Malcolm Quick
        Linward Shivers
        Dan Green

        SAMUEL D. KcDANIEL
        Staff Legal Assistant

        ALFRED WALKER
        Executive Assistant

        NOLA WRITE
        First Assistant




                                      -5399-